          ~·   ' \,                                                                                                                                                      )3
II
               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty·Case (Modified)                                                                      Page I of 1

;j

                                                   UNITED STATES DISTRICT COURT
I                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
 I                                             v.                                                  (For Offenses Committed On or After November 1, 1987)
 I
                              Marco Antonio Lazcano-Olivares                                       CaseNumber: 3:19-mj-22162
J
                                                                                                   Frederick Matthew Carroll
 I                                                                                                 Defendant's Attorney


               REGISTRATION NO. 85453298
               THE DEFENDANT:
                1:8:1 pleaded guilty to count(s) 1 of Complaint
                                                          ------=--------~-~~--~-~~----~~~
                D was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                    Nature of Offense                                                                  Count Number(s)
     I         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        1
     ,I
 ,1
                D The defendant has been found not guilty on count( s)
     i                                                                                    -------------------
                0 Count(s)                                                                          dismissed on the motion of the United States.
     I
                                                           IMPRISONMENT
     I                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

     I
      I
               imprisoned for a term of:

                                               D TIME SERVED                                'fiQ   -----~--~
                                                                                                             so                          days

                    Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
                 1:8:1
                    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 1:8:1
                the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                           charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.


                                                                             a ll=
                                                                       ~-'.:. R  If/I
                                                                       h Ui.'=lLc..W

               Received
                                      :::a-·
                                 -f <;;~                I              MAY 2 9 2019
                              DUSM
                                                             CL.El'?~{, U.S. DJSTR1c·r COURT
                                                         SOUTHL~n:N D!SThiCT OF CALiFOf{NJ.~
                                                         BY - · - - - - - - -           DCPUTY 1


               Clerk's Office Copy                                                                                                              3: 19-mj-22162
